Filed 12/3/20 In re C.A. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re C.A., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                                         E074761
          Plaintiff and Respondent,
                                                                         (Super.Ct.No. RIJ1900528)
 v.
                                                                         OPINION
 C.A.,

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Samah Shouka, Judge.

Affirmed as modified.

         Johanna Pirko, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Steve Oetting and Anthony Da

Silva, Deputy Attorneys General, for Plaintiff and Respondent.



                                                             1
                     FACTUAL AND PROCEDURAL HISTORY

       A.     PROCEDURAL HISTORY

       On December 11, 2019, a petition under Welfare and Institutions Code section 602

charged defendant and appellant C.A. (minor) with unlawful taking of a vehicle under

Vehicle Code section 10851, subdivision (a) (count 1), and receiving stolen property

under Penal Code section 496d, subdivision (a) (count 2).

       On January 21, 2020, pursuant to a plea agreement, minor admitted count 1 and

the juvenile court dismissed count 2.

       On January 27, 2020, a detention hearing report filed by the probation department

noted that minor had three prior juvenile dispositions in Orange County. First, minor

admitted to unauthorized possession of a controlled substance under Health and Safety

Code section 11377, subdivision (a), and possession of an instrument for injecting or

smoking controlled substances under Health and Safety Code section 11364. Second,

minor admitted to unauthorized possession of a controlled substance under Health and

Safety Code section 11377, subdivision (a), and false representation to a peace officer

under Penal Code section 148.9, subdivision (a). Third, minor had a delinquency petition

sustained for shoplifting under Penal Code section 459.5, subdivision (a). The matter

was transferred for disposition to Riverside County, minor’s county of residence.

       On February 11, 2020, at a contested disposition hearing, the juvenile court

ordered minor committed to the Youth Treatment and Education Center for a period not

to exceed minor’s maximum time of confinement of seven years four months. The court




                                             2
also ordered various terms and conditions of probation, including an electronic devices

search condition.

       On February 18, 2020, minor timely filed her notice of appeal.

       For reasons set forth post, we will modify the dispositional order to strike the

electronics search probation condition imposed by the juvenile court. (See, In re Ricardo

P. (2019) 7 Cal. 5th 1113 (Ricardo P.)).

       B.     FACTUAL HISTORY

       The factual basis of minor’s admission is as follows: “On 11/18/19 in Orange

County, CA, I did unlawfully drive and take a 2015 BMW not my own, without the

consent of the owner & with intent to temporarily & permanently deprive the owner of

his/her title to & possession of the vehicle.”

                                       DISCUSSION

       The electronic search condition imposed by the juvenile court states as follows:

“That the minor be subject to search and seizure of all personal electronic devices for

electronic communication information pursuant to California Penal Code (PC) §§1546,

1546.1, 1546.2, and 1546.4; and must submit to search of all computers, hard drives,

flash drives, thumb drives, disks, removable media, computer networks, electronic data

storage devices, personal digital assistants, cellular telephones, smart phones, iPads,

Notebooks, Chromebooks, and any other electronic devices and the like and their

progeny (‘Computers and Electronic Devices’) under the custody or control of the minor

to which he/she has sole, shared, partial, or limited access as an ‘Authorized Possessor,’

without a search warrant, at any time of the day or night by the probation officer and/or


                                                 3
any law enforcement officer. These search terms are to include a waiver of any password

or encryption protection. The minor must provide all passwords, logins, access codes or

other information necessary to access any such Computers and Electronic Devices and to

access all social media accounts the minor may have (such as Facebook, My Space,

MocoSpace, Instagram, Snapchat, etc.) and their progeny, when requested by the

probation officer and/or any law enforcement officer. The minor shall not possess or

utilize any program or application on any Computer or Electronic Device that

automatically or through a remote command deletes or scrubs data from that Electronic

Device. If an Electronic Device(s) is/are seized as evidence, the minor may not contact

their service provider to remove, alter or destroy data from the Electronic Device. By

accepting this search term, both parties stipulate that the minor is providing ‘specific

consent’ to the Riverside County Probation Department and/or any law enforcement

officer to search any and all devices pursuant to §1546(k) PC that he/she possesses,

controls or owns. Failure to provide a password or access to a Personal Electronic

Device will be considered a violation of probation.”

       On appeal, minor contends that the electronic search condition is unreasonable

under People v. Lent (1975) 15 Cal. 3d 481 (Lent) as clarified by the California Supreme

Court in Ricardo P., supra, 7 Cal. 5th 1113. Moreover, minor contends that the search

condition is unconstitutionally overbroad. We agree the condition must be stricken under

Lent and Ricardo P., and do not reach the constitutional question.




                                              4
       “The sentencing court has broad discretion to determine whether an eligible

defendant is suitable for probation and, if so, under what conditions.” (People v.

Carbajal (1995) 10 Cal. 4th 1114, 1120.) Penal Code section 1203.1 authorizes a

sentencing court to impose “reasonable conditions, as it may determine are fitting and

proper to the end that justice may be done, that amends may be made to society for the

breach of the law, for any injury done to any person resulting from that breach, and

generally and specifically for the reformation and rehabilitation of the probationer.”

(Pen. Code, § 1203.1, subd. (j).)

       A juvenile court may impose on a minor on probation “any and all reasonable

conditions that it may determine fitting and proper to the end that justice may be done

and the reformation and rehabilitation of the ward enhanced.” (Welf. & Inst. Code,

§ 730, subd. (b).) “A juvenile court enjoys broad discretion to fashion conditions of

probation for the purpose of rehabilitation and may even impose a condition of probation

that would be unconstitutional or otherwise improper so long as it is tailored to

specifically meet the needs of the juvenile.” (In re Josh W. (1997) 55 Cal. App. 4th 1, 5;

In re Sheena K. (2007) 40 Cal. 4th 875, 889.)

       In Lent, supra, 15 Cal. 3d 481, the California Supreme Court articulated the

following test to determine whether a probation condition constitutes an abuse of

discretion: “A condition of probation will not be held invalid unless it ‘(1) has no

relationship to the crime of which the offender was convicted, (2) relates to conduct

which is not in itself criminal, and (3) requires or forbids conduct which is not reasonably

related to future criminality.’ ” (Id. at p. 486.) “This test is conjunctive—all three prongs


                                             5
must be satisfied before a reviewing court will invalidate a probation term.” (People v.

Olguin (2008) 45 Cal. 4th 375, 379 (Olguin).) “As such, even if a condition of probation

has no relationship to the crime of which a defendant was convicted and involves conduct

that is not itself criminal, the condition is valid as long as the condition is reasonably

related to preventing future criminality.” (Id. at pp. 379-380.) The Lent test applies to

juvenile probation conditions. (In re P.O. (2016) 246 Cal. App. 4th 288, 294; In re D.G.

(2010) 187 Cal. App. 4th 47, 52.)

       In Ricardo P., the California Supreme Court addressed whether an electronics

search condition requiring a minor to submit electronics (including passwords) to search

by a probation officer met the third prong of the Lent test. (Ricardo P., supra, 7 Cal.5th

at pp. 1116-1117, 1119.) The minor in Ricardo P. admitted two counts of felony

burglary. (Id. at p. 1115.) There was no indication that an electronic device was used in

connection with the burglaries. However, the probation report indicated that the minor

was using drugs at the time he committed the offense, and the juvenile court further

believed that “teenagers ‘typically’ brag about . . . drug use on social media.” (Id. at p.

1119.) The juvenile court imposed probation conditions prohibiting the minor from using

or possessing illegal drugs, as well as an electronics search condition “to enable probation

officers to monitor whether [the minor was] communicating about drugs or with people

associated with drugs.” (Ibid.)

       The California Supreme Court concluded that, even assuming the minor was using

drugs at the time he committed the burglaries and that teenagers tend to brag about drug

use online, the electronics search condition satisfied Lent’s third prong. (Ricardo P.,
6
supra, 7 Cal.5th at pp. 1119-1120.) The condition was invalid under that prong because

“the burden it impose[d] on [the minor’s] privacy [was] substantially disproportionate to

the condition's goal of monitoring and deterring drug use.” (Id. at p. 1120.)

       First, the California Supreme Court explained that there must be a “closer

relationship” between the probation condition and deterring future criminality. (Ricardo

P., supra, 7 Cal.5th at p. 1120.) This relationship must be “more than just an abstract or

hypothetical relationship.” (Id. at p. 1121.) The court noted that “ ‘[n]ot every probation

condition bearing a remote, attenuated, tangential, or diaphanous connection to future

criminal conduct can be considered reasonable’ under Lent.” (Id. at p. 1127.) The court

then explained that the record contained “no indication that [the minor] had used or will

use electronic devices in connection with drugs or any illegal activity, [was] insufficient

to justify the substantial burdens imposed by [the] electronics search condition.” (Id. at

p. 1116.) The court stated that “requiring a probationer to surrender electronic devices

and passwords to search at any time is . . . burdensome and intrusive, and requires a

correspondingly substantial and particularized justification.” (Id. at p. 1126.)

       Thereafter, the Supreme Court clarified that the third prong under Lent does not

require a “nexus” between the probation condition and the underlying offense or prior

offenses. (Ricardo P., supra, 7 Cal.5th a p. 1122.) The court explained that “ ‘conditions

of probation aimed at rehabilitating the offender need not be so strictly tied to the

offender’s precise crime’ [citation] so long as they are ‘reasonably directed at curbing

[the defendant’s] future criminality’ [citation]. For example, courts may properly base




                                              7
probation conditions upon information in a probation report that raises concerns about

future criminality unrelated to a prior offense.” (Ibid.)

       Second, the California Supreme Court explained that “Lent’s requirement that a

probation condition must be “ ‘reasonably related to future criminality’ ” contemplates a

degree of proportionality between the burden imposed by a probation condition and the

legitimate interests served by the condition.” (Ricardo P., supra, 7 Cal.5th at p. 1122.)

“A probation condition that imposes substantially greater burdens on the probationer than

the circumstances warrant is not a ‘reasonable’ one.” (Id. at p. 1128.) Regarding this

proportionality requirement, the court explained that a “probationer’s offense or personal

history may provide the . . . court with a sufficient factual basis from which it can

determine that an electronics search condition is a proportional means of deterring the

probationer from future criminality.” (Id. at pp. 1128-1129.)

       In Ricardo P., the Supreme Court found that such proportionality was lacking in

the case before it. The court explained that “nothing in the record suggests that [the

minor] has ever used an electronic device or social media in connection with criminal

conduct. The juvenile court instead relied primarily on indications that [the minor] had

previously used marijuana and its generalization that ‘minors typically will brag about

their marijuana usage or drug usage, particularly their marijuana usage, by posting on the

Internet, showing pictures of themselves with paraphernalia, or smoking marijuana.’

Based solely on these observations, the juvenile court imposed a sweeping probation

condition requiring [the minor] to submit all of his electronic devices and passwords to

search at any time. Such a condition significantly burdens privacy interests.” (Ricardo


                                              8
P., supra, 7 Cal.5th a pp. 1122-1123.) Therefore, the court noted that the electronics

search condition was “expansive in its scope: It allows probation officers to remotely

access [the minor’s] e-mail, text and voicemail messages, photos, and online accounts,

including social media like Facebook and Twitter, at any time. It would potentially even

allow officers to monitor [the minor’s] text, phone, or video communications in real time.

Further, the condition lacks any temporal limitations, permitting officers to access digital

information that long predated the imposition of [the minor’s] probation.” (Id. at p.

1127.)

         The court then went on to express concern that if it “were to find this record

sufficient to sustain the probation condition at issue, it is difficult to conceive of any case

in which a comparable condition could not be imposed . . . . Indeed, whatever crime a

juvenile might have committed, it could be said that juveniles may use electronic devices

and social media to mention or brag about their illicit activities.” (Ricardo P., supra, 7

Cal.5th at p. 1123.) The court went on to explain that “[t]he plain language of this

electronics search condition would require [the minor] to provide probation officers full

access, day or night, not only to his social media accounts but also to the contents of his

e-mails, text messages, and search histories, all photographs and videos stored on his

devices, as well as any other data accessible using electronic devices, which could

include anything from banking information to private health or financial information to

dating profiles. [Citation.] If the juvenile court’s observation that ‘minors typically will

brag about their marijuana usage or drug usage’ online were sufficient to justify the




                                               9
substantial burdens the condition imposes, it is hard to see what would be left of Lent’s

third prong.” (Id. at pp. 1123-1124.)

       As in Ricardo P., our analysis of the electronics search condition in this case is

limited to the third prong of the Lent test. The record contains no evidence minor used

any electronics or electronic communications in the commission of her criminal activity,

and use of these electronic devices and services is presumptively legal activity. Thus,

like in Ricardo P., the electronics search condition here apparently satisfies the first two

prongs of Lent.

       Therefore, the issue on appeal is whether the third criterion under Lent is met:

Whether the electronic search condition is reasonably related to minor’s future

criminality.

       In this case, at the contested disposition hearing, in upholding the broad electronic

search condition, the juvenile court relied on its concern that the 17-year-old minor may

have been exploited by older adult males who participated in offenses that minor had

previously committed. The court stated:

       “Just because we don’t have any evidence about sexual exploitation, any time an

adult is committing a crime with a minor, . . . he’s exploiting her for [his] own criminal

gain . . . not necessarily—I don’t know of any other information, but the threat is always

there and that’s enough for the Court to want to make sure that Probation has the

opportunity to look at her. [¶] . . . [¶] . . . I think that based upon the number of charges

how quickly and how active she was, and because a number of those involved male

adults [I] think that risk alone . . . is enough to substantiate an intrusion into her privacy


                                               10
of her cell phone. She didn’t have to necessarily use it as means to conduct these

charges, but most likely she did. . . . Who she’s hanging out with and what they’re

talking about, I want to know.”

       We disagree with the trial court. The wide-ranging electronics search condition is

not proportional to the crimes at issue here or the possible future criminality envisioned

by the trial court. (See Ricardo P., supra, 7 Cal.5th at pp. 1120, 1121 [there must be a

“closer relationship” between the probation condition and deterring future criminality,

and this relationship must be “more than just an abstract or hypothetical relationship”])

       We are aware that “[t]the permissible scope of discretion in formulating terms of

juvenile probation is even greater than that allowed for adults.” (In re Victor L. (2010)

182 Cal. App. 4th 902, 910.) “ ‘The state, when it asserts jurisdiction over a minor, stands

in the shoes of the parents’ [citation], thereby occupying a ‘unique role . . . in caring for

the minor’s well-being.’ [Citation.] In keeping with this role, [Welfare and Institutions

Code] section 730, subdivision (b), provides that the court may impose ‘any and all

reasonable [probation] conditions that it may determine fitting and proper to the end that

justice may be done and the reformation and rehabilitation of the ward enhanced.’ ” (Id.

at pp. 909-910.) “ ‘[E]ven where there is an invasion of protected freedoms “the power

of the state to control the conduct of children reaches beyond the scope of its authority

over adults.” ’ [Citation.] This is because juveniles are deemed to be ‘more in need of

guidance and supervision than adults, and because a minor’s constitutional rights are

more circumscribed.’ [Citation.] Thus, ‘ “a condition of probation that would be




                                              11
unconstitutional or otherwise improper for an adult probationer may be permissible for a

minor under the supervision of the juvenile court.” ’ ” (Id. at p. 910.)

        Still, every probation condition must be made to fit the circumstances and the

minor. (In re Binh L. (1992) 5 Cal. App. 4th 194, 203.) Unlike an adult probationer, a

juvenile “ ‘ “cannot refuse probation [citations] and therefore is in no position to refuse a

particular condition of probation.” [Citation.] Courts have recognized that a “minor

cannot be made subject to an automatic search condition; instead, such condition must be

tailored to fit the circumstances of the case and the minor.” ’ ” (In re J.B. (2015) 242
Cal. App. 4th 749, 756 (J.B.), quoting Erica R. (2015) 240 Cal. App. 4th 907, 914 (Erica

R.).) Because of the immense amount of personal information that can be stored on

electronic devices, and even greater amounts to be found on internet sites the devices can

access, electronic search conditions carry obvious implications for constitutionally

protected privacy interests. (See, generally, Riley v. California (2014) 273 U.S. 373,

493.)

        On appeal, the People argue that, “[w]hen, as here, a minor has been declared a

ward of the court because of a history of running away frequently; admitted a history of

substance abuse; admitted criminal activity including multiple instances of unlawfully

taking a vehicle in a short period of time, which endangered her safety and the safety of

others; and involvement of adult males, which raised concerns of commercial sexual

exploitation of children and criminal exploitation; and was removed from parental

custody [citation], the state may elect to monitor her use of electronic devices. (Antonio

R.[ 2000] 78 Cal.App.4th [937,] 941.)” The People, however, point to no evidence in the


                                             12
record that would allow us to infer electronic communications were instrumental in

minor’s prior crimes or involvement with adult males. As provided above, there was

nothing in minor’s underlying offenses or her probation violations related to the use of

electronic devices. Moreover, there was nothing in the history reflected in the probation

reports suggesting minor’s underlying offenses related to electronic devices or use of

electronic devices for any unlawful purpose or to facilitate or promote unlawful conduct.

Furthermore, as the Supreme Court in Ricardo P. stated: “If we were to find this record

sufficient to sustain the probation condition at issue, it is difficult to conceive of any case

in which a comparable condition could not be imposed, especially given the constant and

pervasive use of electronic devices and social media by juveniles today. In virtually

every case, one could hypothesize that monitoring a probationer’s electronic devices and

social media might deter or prevent future criminal conduct.” (Ricardo P., supra, 7

Cal.5th at p. 1123.)

       Accordingly, we find that the electronic search condition is invalid under Lent and

Ricardo P., and therefore an abuse of the juvenile court’s discretion. We hereby exercise

our independent power to strike the electronics search condition as invalid under Lent and

Ricardo P. (See In re Edward C. (2014) 223 Cal. App. 4th 813, 829 [striking probation

conditions].) Because we find that the probation condition is invalid, we need not

address minor’s argument that the condition is overbroad.




                                              13
                                      DISPOSITION

       The disposition order of February 11, 2020, is modified to strike the probation

condition requiring minor to submit to a search of her electronics including her

passwords. In all other respects the disposition order is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                        MILLER
                                                                               Acting P. J.


We concur:


CODRINGTON
                                 J.


MENETREZ
                                 J.




                                             14